People v Lopez (2021 NY Slip Op 05264)





People v Lopez


2021 NY Slip Op 05264


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021

PRESENT: CARNI, J.P., LINDLEY, CURRAN, WINSLOW, AND DEJOSEPH, JJ. (Filed Oct. 1, 2021.) 


MOTION NO. (1178/20) KA 19-01784.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vMICHAEL A. LOPEZ, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.